ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Robert C. Arledge, and the Office of Disciplinary Counsel,
IT IS ORDERED that Robert C. Ar-ledge, Louisiana Bar Roll number 19465, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately-
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana